DETAILED ACTION
This office action is responsive to the amendment filed September 22, 2022. By that amendment, claims 1, 2, 6-9, 12, 13 and 18 were amended. Claims 1-20 stand pending, though claim 20 was previously withdrawn from consideration. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The outstanding objection to the drawings was overcome by the amendment to the claims of September 22, 2022. 
The outstanding objection to the specification was overcome by the amendment to the claims of September 22, 2022. 
The outstanding rejections under 35 USC 112(b) were overcome by the amendments of September 22, 2022. 
Applicant's arguments filed September 22, 2022, regarding the rejection of claims 1-9 and 11-18 under 35 USC 103 in view of Neumann (US 2002/0082695 A1) and Parimore (US 2008/04177387 A1); and the rejection of claims 10 and 19 under 35 USC 103 in view of Neumann, Parimore and Winterbottom (US 2002/0058950 A1); have been fully considered but they are not persuasive. 
At pages 9-10 of the remarks, it is argued that the combination of Neumann and Parimore is improper since the proposed combination of references in the rejection would allegedly destroy the purpose of the holes in flange 14, since applicant argues that the plate of Parimore would be connected to the holes in 14.  
Examiner appreciates the point, but disagrees for at least the following reasons: 

The rejection proposed addition of new holes, not use of the holes in 14
	In rejecting claim 1, the rejection suggests addition of new mechanical connections (holes) as at the final paragraph on page 9 of the office action. These holes would not necessarily be located at the flange 14, and therefore would not defeat the function of those holes.
	For example, note that the end opposite flange 14 does not include a flange or holes. At that end of the device, question of destruction of purpose of original holes is not an issue, as new holes would necessarily have to be added. At the end with flange 14, holes could, for example, be located on the flange, offset from the present holes by some distance, to provide for bonding holes and coupling holes; or alternatively the newly added holes can be located at the end of 3, beyond flange 14.  

Even if, arguendo, the Parimore plate 30 were connected to the holes on flange 14, the function would not be destroyed, but merely moved to a different location in the combination device. 
The Parimore plate 30 includes an attachment shoe 40 which includes openings 46. Even if the pegs 34 were inserted into the holes on the flange 14 of Neumann, these openings 46 would continue to be open, permitting 40, and 30 coupled thereto in a unitary structure, to become bonded to the vertebra in the same manner as 14 is intended to be bonded in Neumann. Plate 30 and shoe 40, having been attached to the intermediate member of Neumann, is considered to cause the entire device to become formed as a unitary structure, when so coupled. The entire combination device would therefore be considered to be capable of becoming bonded to the vertebra through openings 46 in the same fashion which Neumann foresaw, even if Neumann’s holes in 14 were filled by the pegs 34. 

Claims 2-9 were dealt with together in arguing the rejection of claim 1. As such, the rejection of claims 2-9 is considered to stand or fall along with the rejection of claim 1. 
Second independent claim 12 and claims dependent therefrom were rejected using the same references and the rationale as the rejection of claims 1-9.  The arguments presented were substantially identical. Therefore, the rejection of claims 12-18 is considered to stand or fall with the rejection of claim 1. 
Claims 10 and 19 were further argued merely for the fact that Winterbottom did not cure the alleged deficiencies of the base combination of references. Arguing that alleged deficiency having not been found persuasive to overcome the rejection, the rejection of claims 10 and 19 are also maintained. 

The rejection of record is maintained. The rejection will be duplicated, below, for ease of review, with changes made to correlate to the amendments to the claims. 
Regarding the comment that a mere conclusory statement was presented at p. 12-13, especially regarding the rejection of claims 6-8 and 11: Examiner respectfully points to sections of the rejection where gearing 7 and cooperating gearing 21 is identified (within section 15 of the prior office action; and section 16 of this office action, emphasis added for applicant’s convenience). The remainder of the features are considered to be clearly demonstrated by the prior art, and do not require further reiteration or clarification. If applicant wishes, examiner is available to discuss further by telephone. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 and 11-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neumann (US 2002/0082695 A1) in view of Parimore et al. (US 2008/0177387 A1).
Regarding claims 1, 6-8 and 11, as best understood, Neumann teaches a method for implanting a vertebral body implant into a space between a first vertebra and a second vertebra of a spine (abstract). The method includes 
providing an intermediate expansion member 2/3/4 having a length extending between a first end and a second end along a longitudinal axis (up and down in fig. 1, axis A);
releasably mounting an inserter tool 18 to the intermediate expansion member 2/3/4 comprising: 
grasping the intermediate expansion member by a pair of engagement arms 29 of the inserter tool 18 at a pair of indented slots 17 located on opposing sides of an exterior surface of an outer core 2 of the intermediate expansion member 2/3/4; 
engaging a rotation ring 4 of the intermediate expansion member by the inserter tool (21 engages with 4 as at [0032-3]) so that rotational movement at the inserter tool causes rotational movement of the rotation ring 4, 
wherein the rotation ring 4 of the intermediate expansion member 2/3/4 has a static length (it is a solid structure as in the figures) and is configured to couple to the intermediate expansion member 2/3/4 to increase the length of the intermediate expansion member by the static length of the rotation ring 4 (comparing fig. 4 and fig. 2, it is clear that adding the ring 4 to portion 2 extends the intermediate expansion member by the thickness of 4), the rotation ring 4 comprising an attachment feature (a portion of 7 which interacts with 11 of outer core 2) coupled to the outer core 2 of the intermediate expansion member 2/3/4 [0028]; 
the rotation ring 4 includes gear teeth 7 which is connected to gear teeth 21 on the inserter tool;
inserting the intermediate expansion member in the collapsed state into the space between the first and second vertebrae [0033]; and 
linearly translating an inner core 3 of the intermediate expansion member that is at least partly enclosed within the outer core 2 relative to the outer core by rotational movement of the rotation ring 4 thereby adjusting the intermediate expansion member to a desired length and transforming the intermediate expansion member between a collapsed state and an expanded state [0033].

	Neumann fails to teach the steps of connecting a first endplate and a second endplate, as required by the claim; and additionally, is silent as to the surgical approach being utilized in implantation of the device (e.g. a lateral approach). 
Parimore teaches a method for implanting a vertebral body implant as at fig. 5. The method includes 
connecting a first endplate 30 to an intermediate expansion member 20/10 via a first mechanical structure 34 of the first endplate that mates with a first complementary mechanical structure at a first end of the intermediate expansion member (as seen clearly in fig. 5); 
connecting a second endplate 31 to the intermediate expansion member 20/10 via a second mechanical structure (unlabeled, equivalent to 34) of the second endplate that mates with a second complementary mechanical structure at a second end of the intermediate expansion member (seen clearly in fig. 5). 
Additionally, Parimore teaches a variety of lateral approaches for insertion of the implant into the patient [0043]. 

It would have been obvious to one with ordinary skill in the art at the time of the invention to form the Neumann device with detachable endplates as taught by Parimore. One would have done so by forming the Neumann device to include mechanical connections (e.g. holes for receiving pegs 34 of Parimore) at the first and second ends of the intermediate expansion members 2/3 which couple to the endplates of Parimore. One would have done so in order to permit insertion of the Neumann device on various insertion trajectories [0043]. 

Regarding claim 2, Parimore additionally teaches selection of variously sized and shaped endplates [0040], [0043] (e.g. tailored to a particular usage). 
Regarding claim 3, Parimore teaches the endplates including anti-migration features 33 which secure the endplates to the vertebrae. 
Regarding claim 4, it is taught to pack the implant with osteogenic materials [0024], [0052]. This can be done after insertion [0024]. [0022]
Regarding claim 5, Parimore has taught the limitations of claim 1 and has further taught use of a mechanism for securely locking the implant in desired positions. [0022] Examiner takes the position that a set screw is one type of such a locking mechanism old and well known in the art. 
Regarding claim 9, the attachment feature (portion of 7 which interacts with 11 of 2) is considered an inner surface of the rotation ring 4 (in that it is on a surface which is not the outwardly facing surface). The surface serves to longitudinally fix the ring 4 relative to the outer core (preventing it from moving in a direction toward 2). 
All limitations of claims 12-18 are considered shown to be rendered obvious by the prior art, as noted above.  Claim 12 is substantially identical in scope to claim 1, and the dependent claims are essentially identical in scope to claims which depend from claim 1 and are already rejected, as above.
Claims 10 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neumann in view of Parimore et al. and Winterbottom et al. (US 2002/0058950 A1). 
Regarding claim 10, as best understood, the limitations of claim 1 were suggested by the combination of Neumann and Parimore. However, that combination did not teach the particular usage of the inserter tool now claimed. 
Winterbottom teaches an implant insertion tool including two arms 50/52 which are designed to grip an implant. Winterbottom teaches a medial handle 40 which is formed such that were the Winterbottom inserter attached to the Neumann implant, the medial handle would be perpendicular to a longitudinal axis of the implant, and which is rotated to tighten or loosen arms 50/52 (e.g. open and close the arms) to improve grip on the implant [0048]. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Neumann inserter to permit the arms 29 to open and close relative to one another as actuated by a handle, as taught by Winterbottom. One would have done so in order to increase strength of coupling between the inserter and the implant in the Neumann system and prevent inadvertent detachment between the components during a surgical procedure. 
All limitations of claim 19 are considered shown to be rendered obvious by the prior art, as noted above.  Claim 19 is essentially duplicative of claim 10 in scope, and claim 10 is rejected, as above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799